      Case 1:21-cv-00634-JPB-RGV Document 1 Filed 02/12/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHISALA CHIBUYE,                             :
                                             :
       Plaintiff,                            :     Civil Action File No.
                                             :     _____________________
v.                                           :
                                             :
CELLCO PARTNERSHIP; Jocelyn Ross :
in her individual and professional capacity; :
John Doe(s),                                 :
                                             :
       Defendants.                           :


                            NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendants Cellco

Partnership and Jocyline Ross (“Defendants”), by and through counsel, hereby file

this Notice of Removal (the “Notice”) of this action from the Superior Court of

Fulton County, Georgia to the United States District Court for the Northern District

of Georgia, Atlanta Division. Removal is based upon federal question jurisdiction

because a federal question appears in the Complaint filed by Plaintiff Chisala

Chibuye (“Plaintiff”). In support of this Notice, Defendants state as follows:

I.    Background

      1.    This action was commenced on December 7, 2020 in the Superior Court

of Fulton County, Georgia, as Civil Action File No. 2020CV343279.
                                         1
      Case 1:21-cv-00634-JPB-RGV Document 1 Filed 02/12/21 Page 2 of 6




      2.      On January 15, 2021, Plaintiff filed her First Amended Complaint (the

“Amended Complaint” or “Am. Compl.”), substituting Cellco Partnership in place

of Verizon.

      3.      That same day, January 15, 2021, Defendants waived service of process

of the Amended Complaint in accordance with O.C.G.A. § 9-11-4(d). Plaintiff filed

a notice of waiver with the Court on January 22, 2021.

      4.      In the Amended Complaint, Plaintiff alleges disability discrimination,

hostile work environment and retaliation under the Americans with Disabilities Act,

42 U.S.C. § 12101 et seq. (“ADA”) and her original Complaint includes as exhibits

Plaintiff’s Charges of Discrimination filed with the Equal Employment Opportunity

Commission alleging disability discrimination under the ADA and retaliation. (Am.

Compl., ¶¶ 20-28; Compl. Exs. B and D).

II.   This Notice of Removal is Timely Filed in the Proper Venue.

      5.      Removal of this action is timely because this Notice of Removal is filed

within 30 days of Defendants’ waiver of process in connection with service of the

Summons and First Amended Complaint, in accordance with the provisions of 28

U.S.C. § 1446(b).

      6.      The United States District Court for the Northern District of Georgia,

is the proper place to file this Notice of Removal under 28 U.S.C. § 1441(a) because

                                          2
       Case 1:21-cv-00634-JPB-RGV Document 1 Filed 02/12/21 Page 3 of 6




it is the federal district court that embraces the place where the original action was

filed and is pending. 28 U.S.C. § 90(b)(2).

III.   This Court Has Federal Question Jurisdiction.

       5.    Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. This Court has original jurisdiction here pursuant

to 28 U.S.C. § 1331 because Plaintiff’s Amended Complaint alleges violations of

federal law, namely the ADA.

       6.    Therefore, removal to this Court is proper under 28 U.S.C. § 1441(a),

which provides, in pertinent part, that “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States

for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

       7.    The Supreme Court has held that federal courts have jurisdiction to

hear, originally or by removal from state court, cases where federal law creates the

cause of action being alleged or when a claimant’s right to relief depends on the

resolution of a substantial question of federal law. See Franchise Tax Board v.

Constr. Laborers Vacation Trust, 436 U.S. 1, 9 (1982) (explaining that “a case

                                            3
      Case 1:21-cv-00634-JPB-RGV Document 1 Filed 02/12/21 Page 4 of 6




‘[arises] under’ federal law where the vindication of a right under state law

necessarily turns on some construction of federal law”).

      8.     Further, to the extent the Complaint alleges statutory, state common

law, or other nonfederal claims, this Court has supplemental jurisdiction over any

such claims under 28 U.S.C. § 1367 because those claims arise out of the same

operative facts as Plaintiff’s claims under federal law and “form part of the same

case or controversy under Article III of the United States Constitution.” 28 U.S.C.

§ 1367(a) (2010); Milan Exp., Inc. v. Averitt Exp., Inc., 208 F.3d 975, 980 (11th Cir.

2000).

      9.     Thus, because some or all of Plaintiff’s claims arise under the laws of

the United States, removal of this entire cause of action is appropriate under 28

U.S.C. § 1441. Accordingly, as the state court lawsuit is pending in the Superior

Court of the Fulton County, Georgia, Defendants are entitled, pursuant to 28 U.S.C.

§ 1441(a), to remove this action to the United States District Court for the Northern

District of Georgia.

IV.   Notice of Removal Filed in the Superior Court of Fulton County, Georgia.

      10.    Promptly after the filing of this Notice of Removal, Defendants will

give notice of the filing of this Notice of Removal to the Superior Court of Fulton

County, Georgia, and to Plaintiff in compliance with 28 U.S.C. § 1446(d).

                                          4
      Case 1:21-cv-00634-JPB-RGV Document 1 Filed 02/12/21 Page 5 of 6




      11.    In accordance with 28 USC § 1446(a), attached are the following

exhibits, including copies of the documents filed in the Superior Court of Fulton

County, Georgia:

      (a) Exhibit A – Complaint;

      (b) Exhibit B – Summons issued as to Defendants Verizon and Jocyline Ross;

      (c) Exhibit C – First Amended Complaint;

      (d) Exhibit D – Notice of Waiver of Process; and

      (e) Exhibit E - The notice of removal filed by Defendants in the Superior

Court of Fulton County, Georgia.

      WHEREFORE, Defendants Cellco Partnership and Jocyline Ross notice the

removal of this action from the Superior Court of Fulton County, Georgia to the

United States District Court for the Northern District of Georgia, Atlanta Division.

      This 12th day of February, 2021.

                                       /s/ M. Laughlin Allen
                                       M. Laughlin Allen (Ga. Bar No. 901999)
                                       McGuireWoods LLP
                                       1230 Peachtree Street, N.E.
                                       Suite 2100, Promenade
                                       Atlanta, GA 30309
                                       Tel.: (404) 443-5738
                                       Fax: (404) 443-5773
                                       mlallen@mcguirewoods.com
                                       Attorney for Defendants Cellco Partnership
                                       and Jocyline Ross

                                         5
        Case 1:21-cv-00634-JPB-RGV Document 1 Filed 02/12/21 Page 6 of 6




        CERTIFICATE OF SERVICE AND TYPE SIZE COMPLIANCE

        Pursuant to Local Rule 5.1C, N.D. Ga. and Standing Order No. 16-01, the

foregoing pleading is prepared in Times New Roman, 14 point, was filed using the

CM/ECF system, and was served on counsel for the opposing party in this matter by

depositing a copy of this pleading in the United States Mail in a properly addressed

envelope with adequate postage as follows:

                           Kamau K. Mason
                           The Law Offices of Kamau K. Mason & Assoc.
                           3036 Woodrow Drive
                           Lithonia, GA 30038

        This 12th day of February, 2021.

                                       /s/ M. Laughlin Allen
                                       M. Laughlin Allen
                                       Georgia Bar No. 901999




140498316_3




                                           6
